—Order, Supreme Court, New York County (Charles Ramos, J.), entered June 27, 1997, which denied plaintiff landlord’s motion to compel defendant tenant to produce documents withheld as immune from disclosure, unanimously affirmed, with costs.
The documents in question, which were created after the tenant had rejected the landlord’s demand for $150 million under the Tenant Exit Work repair provisions of the parties’ leases, and after the landlord had acknowledged in writing the existence of a dispute concerning the Tenant Exit Work and agreed that settlement negotiations were to be without prejudice, are immune from disclosure since they were created solely in anticipation of either litigation (see, Paramount Ins. Co. v Eli Constr. Gen. Contr., 159 AD2d 447) or settlement negotiations (see, Randall Elec, v State of New York, 150 AD2d 875). The landlord’s argument that the documents were created for the tenant’s business purpose of determining the extent of its Tenant Exit Work obligations under the leases is based on pure conjecture and refuted by the documentary evidence. We have considered the landlord’s remaining arguments and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Wallach and Colabella, JJ.